Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Preliminary Amendment filed on 01/08/21 is acknowledged. 
Claims 1-6, 9-10, and 12-19 were amended.
Claims 1-28 are pending and are included in the prosecution.
Information Disclosure Statement
The five information disclosure statement (IDS) filed on 01/14/21 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statements. Please see the attached copies of PTO-1449.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 9 and 28 recite the limitation "as shown in any one of Figures 29 through 89" (emphasis added). Reference to sixty figures and selection from the sixty figures lacks specificity which renders the claims indefinite. Appropriate correction is required.
Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lapierre et al. (1990, Sleep 13(1): 24-30).
Instant claim 1 is drawn to a pharmaceutical composition that releases gamma-hydroxybutyrate (GHB) in the blood stream of a human subject, wherein the composition is suitable for administration once nightly.
Lapierre et al. disclose that GHB is a drug used to treat narcolepsy, when GHB was given at bedtime or before nocturnal sleep it increases stages 3 and 4 and decreases stage 1 non-rapid eye movement (NREM) sleep (Abstract and Pages 24-29). nd and 3rd paragraphs). GHB increased the time spent in slow-wave sleep stage (SWS) (Page 25, last paragraph and Page 26 - Table 1). 
Therefore, the limitations of claim 1 are anticipated by Lapierre et al. 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Cauter et al. (US 5,840,331).
Van Cauter et al. disclose that GHB was orally administered to subjects just prior to retiring (Abstract). Pharmaceutical compositions containing the active ingredient, i.e., GHB, including oral formulations in the form of solutions, suspensions, tablets, pills, capsules, sustained release formulations or powders, typical dosages of between 2.0 and 5.0 grams, and one dose per night are disclosed (Col. 7, lines 12-55). 
Therefore, the limitations of claim 1 are anticipated by Van Cauter et al. 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al. (US 2006/0210630 A1).
Liang et al. disclose the convenient once nightly oral delivery of gamma-hydroxybutyrate to a patient so the patient does not need to wake up at night to take a second dose ([0012]). Liang et al. also disclose that with the composition a patient does not need to wake up at night to take a second dose then go back to sleep ([0012]).
Therefore, the limitations of claim 1 are anticipated by Liang et al. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2006/0210630 A1).
Instant claim 2 is drawn to the pharmaceutical composition of claim 1, wherein the composition yields a plasma concentration versus time curve when administered at a dose of 4.5g or 6.0g approximately two hours after a standardized evening meal as depicted in Figure 12 for the corresponding dose.
The teaching of Liang et al. is discussed above. 
Additionally, Liang et al. disclose controlled release compositions of gamma-hydroxybutyrate containing an immediate release component of gamma-hydroxybutyric acid, and one or more delayed/controlled release components of gamma-hydroxybutyric acid (Abstract, Examples 1-8 and claims 1-53). Liang et al. disclose that pharmaceutically acceptable excipients include suspending or viscosifying agents such as microcrystalline cellulose, xanthan gum, carrageenan; as well as acidifying agents such as malic acid, citric acid, tartaric acid, ascorbic acid, oleic acid, capric acid, caprylic acid, and benzoic acid; or mixtures thereof ([0055] and [0061]). FIG. 7 and TABLE 3 depict the pharmacokinetic profile of the formulation wherein the immediate release component has the highest bioavailability. Liang et al. disclose that “the dose ratio of the immediate release component to one or more pH sensitive delayed/controlled release particles is dictated by the type of therapy and readily determined by the clinician, using currently available dosages as a reference. For example, the immediate release dose can be equivalent of, higher than, or lower than, the one or more delayed release doses” ([0039]-[0042]). The immediate release component of the dosage form can be a particle, a bead, a pellet, a granulate, a 
Liang et al. do not expressly disclose the composition yields a plasma concentration versus time curve when administered at a dose of 4.5g or 6.0g approximately two hours after a standardized evening meal as depicted in Figure 12 for the corresponding dose, as recited in instant claim 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the modified release dosage form 
One of ordinary skill in the art would have found the recited limitation of the plasma concentration versus time curve as recited in instant claim 2 obvious over the disclosure of Liang et al. because Liang et al. disclose the same formulation of GHB, which contains immediate release and modified release components (Abstract, [0055], Examples 1-8, and claims 1-53). The recited limitation of the plasma concentration versus time curve would have been an obvious variant over the dose ratio and pharmacokinetic profiles taught by Liang et al. unless there is evidence of criticality or unexpected results. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claims 2-28, the limitations of the pharmacokinetic parameters and the dissolution profile would have been obvious over the modified release of the dosage form comprising an immediate release component of GHB, and one or more delayed/controlled release components of GHB, as taught by Liang et al. (Abstract, Examples 1-8, claims 1-53, FIG. 7 and TABLE 3) unless there is evidence of criticality or unexpected results. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-89 of U.S. Patent No. 10,272,062 (the ‘062 Patent). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a pharmaceutical composition of GHB, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that claims of the ‘062 Patent recite a modified release formulation of GHB comprising immediate release and modified release portions, whereas instant claims are broader in terms of reciting a pharmaceutical composition that releases GHB in the blood stream of a human subject, wherein the composition is suitable for administration once nightly. 
However, one of ordinary skill in the art would know that the pharmaceutical composition recited in claims of the ‘062 Patent is a species of the generic 
Therefore, instant claims are obvious over claims of the ‘062 Patent and they are not patentably distinct over each other.

Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of U.S. Patent No. 10,736,866 (the ‘866 Patent). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a pharmaceutical composition of GHB, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that claims of the ‘866 Patent recite a formulation of GHB comprising an immediate release portion, a modified release portion, a suspending or viscosifying agent, and an acidifying agent, whereas instant claims are broader in terms of reciting a pharmaceutical composition that releases GHB in the blood stream of a human subject, wherein the composition is suitable for administration once nightly. 
However, one of ordinary skill in the art would know that the pharmaceutical composition recited in claims of the ‘866 Patent is a species of the generic pharmaceutical composition of the instant claims, and renders obvious the instant claims. The pharmacokinetic parameters recited in instant claims 2-28 would have been 
Therefore, instant claims are obvious over claims of the ‘866 Patent and they are not patentably distinct over each other.

Claims 1-28 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of copending Application No. 16/419,516 (the ‘516 Application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a pharmaceutical composition of GHB, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that claims of the ‘516 Application recite a once-nightly modified release formulation of GHB comprising immediate release and modified release portions, wherein a 7.5 g dose of the formulation achieves a mean AUCinf of greater than 340 hr.microgram/mL, whereas instant claims are broader in terms of reciting a pharmaceutical composition that releases GHB in the blood stream of a human subject, wherein the composition is suitable for administration once nightly. 
However, one of ordinary skill in the art would know that the pharmaceutical composition recited in claims of the ‘516 Application is a species of the generic pharmaceutical composition of the instant claims, and renders obvious the instant claims. The pharmacokinetic parameters recited in instant claims 2-28 would have been obvious variants over the pharmacokinetic parameters recited in claims of the ‘516 Application since the same GHB compositions are used.
.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

	
Claims 1-28 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of copending Application No. 16/419,616 (the ‘616 Application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a pharmaceutical composition of GHB, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that claims of the ‘616 Application recite a once-nightly modified release formulation of GHB comprising immediate release and modified release portions, wherein the once-nightly formulation yields a plasma concentration versus time curve when administered at a dose of 4.5 g or 6.0 g approximately two hours after a standardized evening meal as depicted in Figure 12 for the corresponding dose, whereas instant claim 1 is broader in terms of reciting a pharmaceutical composition that releases GHB in the blood stream of a human subject, wherein the composition is suitable for administration once nightly. 
However, one of ordinary skill in the art would know that the pharmaceutical composition recited in claims of the ‘616 Application is a species of the generic pharmaceutical composition of the instant claims, and renders obvious the instant claims. The pharmacokinetic (PK) parameters recited in instant claim 2 would have 
Therefore, instant claims are obvious over claims of the ‘616 Application and they are not patentably distinct over each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Please note that the Notice of Allowance for the ‘616 Application was mailed on 12/10/20. However, since the ‘616 Application has not yet issued as a Patent, this provisional rejection is being made.

Claims 1-28 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-31 of copending Application No. 16/420,321 (the ‘321 Application) in view of Cook et al. (US 2002/0077334 A1). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a pharmaceutical composition of GHB, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that claims of the ‘321 Application recite a method of treating a disorder treatable with GHB and the step of opening a sachet containing GHB, mixing the formulation with water, and orally administering the mixture, whereas instant claims do not recite these limitations.

However, one of ordinary skill in the art would have found it obvious to use the pharmaceutical composition that releases GHB in the bloodstream of a human subject, as recited in the instant claims, in the method of treating a disorder treatable with GHB, as recited in claims of the ‘321 Application, in view of the oral stable formulations in the form of suspensions or powders to be admixed with an aqueous medium solutions containing gamma-hydroxybutyrate salt for the treatment of narcolepsy, wherein 1 pouch containing GHB is mixed with water, as taught by Cook et al., in order to treat the disorder treatable with GHB.
Therefore, instant claims are obvious over claims of the ‘321 Application in view of Cook et al. and they are not patentably distinct over each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Please note that the Notice of Allowance for the ‘321 Application was mailed on 12/15/20. However, since the ‘321 Application has not yet issued as a Patent, this provisional rejection is being made.

Claims 1-28 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/431,219 (the ‘219 Application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a pharmaceutical composition of GHB, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that claims of the ‘219 Application recite an oral pharmaceutical composition for the treatment of narcolepsy, cataplexy, or excessive daytime sleepiness comprising GHB in a unit dose suitable for administration once daily to a human patient in need thereof, wherein the composition is dose proportional, whereas instant claims do not recite that the composition is dose proportional.
However, one of ordinary skill in the art would have found it obvious to use the pharmaceutical composition that releases GHB in the bloodstream of a human subject, as recited in the instant claims, in the method of treating narcolepsy and associated disorders and symptoms comprising administering an oral pharmaceutical composition comprising GHB, as recited in claims of the ‘219 Application, in order to treat the disorder treatable with GHB.
Therefore, instant claims are obvious over claims of the ‘219 Application and they are not patentably distinct over each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claims 1-28 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 30 and 32-37 of copending Application No. 16/804,966 (the ‘966 Application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a pharmaceutical composition of GHB, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that claims of the ‘966 Application recite an oral pharmaceutical composition for the treatment of narcolepsy, cataplexy, or excessive daytime sleepiness comprising GHB in a unit dose wherein the absorption of the GHB in the gastro-intestinal tract is not substantially changed by the presence of food, and a method of treating narcolepsy and associated disorders, whereas instant claims do not recite that the absorption of the GHB in the gastro-intestinal (GI) tract is not substantially changed by the presence of food, or the specific method of treating narcolepsy.
However, one of ordinary skill in the art would have found instant claims, including the limitation of the absorption of the GHB in the GI tract not substantially changed by the presence of food, as well as the method of treating narcolepsy and associated disorders, obvious over claims of the ‘966 Application since the same composition with the same drug is being used.
 Therefore, instant claims are obvious over claims of the ‘966 Application and they are not patentably distinct over each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-28 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of copending Application No. 16/987,510 (the ‘510 Application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a pharmaceutical composition of GHB, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that claims of the ‘510 Application recite an oral pharmaceutical composition for the treatment of narcolepsy, cataplexy, or excessive daytime sleepiness comprising GHB in a unit dose suitable for administration less than two hours after eating, whereas instant claims do not recite that the composition is administered two hours after eating.
However, one of ordinary skill in the art would have found it obvious to use the pharmaceutical composition that releases GHB in the bloodstream of a human subject, as recited in the instant claims, and use it in the method of treating narcolepsy, cataplexy, or excessive daytime sleepiness by administering an oral pharmaceutical composition comprising GHB, as recited in claims of the ‘510 Application, in order to treat the disorder treatable with GHB. The limitation of administering the oral pharmaceutical composition comprising GHB less than two hours after eating would have been obvious over the once nightly administration recited in instant claim 1.
Therefore, instant claims are obvious over claims of the ‘510 Application and they are not patentably distinct over each other.
This is a provisional
Claims 1-28 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/987,515 (the ‘515 Application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a pharmaceutical composition of GHB, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that claims of the ‘515 Application recite a method of treating narcolepsy and associated disorders and symptoms in a patient in need thereof comprising administering an oral pharmaceutical composition comprising GHB less than two hours after eating, whereas instant claims do not recite that the composition is administered two hours after eating.
However, one of ordinary skill in the art would have found it obvious to use the pharmaceutical composition that releases GHB in the bloodstream of a human subject, as recited in the instant claims, in the method of treating narcolepsy and associated disorders and symptoms comprising administering an oral pharmaceutical composition comprising GHB, as recited in claims of the ‘219 Application, in order to treat the disorder treatable with GHB. The limitation of administering the oral pharmaceutical composition comprising GHB less than two hours after eating would have been obvious over the once nightly administration recited in instant claim 1.
Therefore, instant claims are obvious over claims of the ‘515 Application and they are not patentably distinct over each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615